Citation Nr: 9928553	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-26 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  He died March [redacted] 1991.  

This appeal arises from a June 1991 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.  

In January 1996, the Board of Veterans' Appeals (Board) 
reviewed the appellant's claim for service connection for the 
cause of the veteran's death, as well as her claim for 
service connection for post-traumatic stress disorder (PTSD) 
for purposes of accrued benefits, and remanded both claims 
for further development.  Following development, a June 1997 
rating decision granted service connection for PTSD for 
purposes of accrued benefits.  

In July 1998, the Board denied service connection for the 
cause of veteran's death.  Thereafter, the appellant appealed 
to the Unites States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) for service connection for the 
cause of death.  

In January 1999, while the case was pending at the Court, VA 
and the appellant's representative filed a joint motion (the 
Motion) requesting that the Court vacate the Board's 
July 1998 decision which denied service connection for the 
cause of the veteran's death and remand the matter to the 
Board for compliance with directives that were specified by 
the Court.  



FINDING OF FACT

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is accompanied by 
cognizable evidence that the claim is capable of 
substantiation.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered as to the claim for 
entitlement to service connection for the cause of the 
veteran's death is whether the appellant has presented 
evidence of a well-grounded claim; that is, one that is 
plausible.  If not, the appeal must fail and there is no duty 
to assist her further in the development of her claim as 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1990); Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310. 

To sustain a well-grounded claim, the appellant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Such a claim need not be conclusive, 
but only possible, to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet.App. 359 (1995). 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498 (1995).  When an appellant contends 
that his service-connected disability had caused a new 
disability, he must submit competent medical evidence of a 
causal relationship between the two disabilities to establish 
a well-grounded claim.  Jones (Wayne L.) v. Brown, 7 Vet.App. 
134 (1994).  

The appellant and her representative contend that the 
veteran's stress intolerance from PTSD caused and/or 
aggravated the veteran's Menetrier's disease which weakened 
his heart which resulted in a myocardial infarction (MI) and 
ultimately caused his death.  The certificate of death 
reflects that the veteran's death in March 1991 was caused by 
myocardial infarction, due to or as a consequence of 
arteriosclerotic cardiovascular disease.  Other significant 
conditions contributing to death but not related to the 
underlying cause were gastric ulcer, gastric mass, 
Menetrier's disease and arthritis.

Regarding claims for entitlement to service connection for 
the cause of the veteran's death, the first requirement, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die).  However, the last two requirements 
(incurrence or aggravation of the disease or injury in 
service and a nexus between the inservice injury or disease 
and the current disability) must be supported by the evidence 
of record.  Ramey v. Brown, 9 Vet.App. 40 (1996).  

In this case, the veteran suffered from PTSD related to his 
military service.  Although this determination was not made 
until after his death, service connection for PTSD was 
granted on an accrued basis and considered to be 50 percent 
disabling.  

As for the second requirement, the grant of service 
connection for PTSD and the opinion of a VA examiner that the 
veteran suffered from PTSD resulting from his combat 
experiences in World War II, was sufficient to establish the 
second requirement of a well-grounded claim, which was 
incurrence or aggravation of the disease in service.  

Finally, an April 1996 letter from J.P. Brady, MD was 
submitted in support of the appellant's claim.  Dr. Brady 
indicated, in pertinent part, that it was his medical opinion 
that the veteran's PTSD caused his Menetrier's disease 
because chronic stress weakens the immune system which in 
turn makes the system vulnerable to a host of diseases, 
including Menetrier's disease.  Further, a medical opinion 
submitted in October 1992 from Michael Gersten, MD, indicated 
that Menetrier's disease causes an increased incidence of 
developing myocardial infarctions and stroke.  While medical 
data specifically indicating that the veteran's Menetrier's 
disease specifically caused his MI may be absent, due 
consideration is given to Dr. Brady's opinion which relates 
that Menetrier's disease weakens the immune system and makes 
the system vulnerable to a host of diseases.  To satisfy the 
burden of well-groundedness, the evidence must be, as is in 
this case, possible, not conclusive.  Based on the medical 
evidence presented, the claim for service connection for the 
cause of the veteran's death is well-grounded.  To that 
extent, the appeal is granted.  


ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded, and, to that extent, the 
claim is granted.  


REMAND

In June 1997, the RO granted service connection for PTSD for 
accrued benefits.  After service connection for PTSD was 
granted, the claim of entitlement to service connection for 
the cause of the veteran's death did not consider whether the 
veteran was entitled to secondary service connection for 
Menetrier's disease pursuant to the Court's holding in Allen 
v. Brown, 7 Vet.App. 439 (1995).  In Allen, the Court held 
that additional disability resulting from the aggravation of 
a non-service-connected condition by a service-connected 
condition is compensable under 38 C.F.R. § 3.310(a).  
Therefore, even if the RO finds that the veteran's 
Menetrier's disease was not caused by his service-connected 
PTSD, the evidence of record should be reviewed to determine 
if the veteran's service-connected PTSD aggravated the 
veteran's non-service connected Menetrier's disease, which 
could also result in a grant of secondary service connection 
for accrued benefits and assist in a claim for service 
connection for the cause of the veteran's death.  

Additionally, the appellant provided personal hearing 
testimony before a hearing officer at the RO in June 1992.  
She testified that a doctor told the veteran 25 or 30 years 
prior to his death that he had a gastric problem which was 
stress-induced and he would probably develop an ulcer.  She 
also noted that he was diagnosed with Menetrier's disease at 
the University of Pennsylvania Hospital and Johns Hopkins 
Hospital.  An attempt was made to retrieve the veteran's 
medical records from University of Pennsylvania Hospital.  
There is no indication that an attempt was made to obtain the 
veteran's medical records, if any, from Johns Hopkins 
Hospital.  These records should be obtained if they exist and 
submitted in connection with the instant claim.  

Furthermore, during the personal hearing of June 1992, the 
representative raised the issue of entitlement to a total 
rating based upon individual unemployability for accrued 
benefits and also whether the veteran was entitled to a total 
schedular rating for PTSD for accrued benefits.  It was 
indicated that had the veteran been rated unemployable or 
granted a total schedular evaluation for PTSD, either in 
effect for ten years prior to his death, the appellant would 
warrant disability and indemnity compensation (DIC) pursuant 
to 38 U.S.C.A. § 1318 (West 1991).  The Board also notes that 
during the pendency of the current appeal, the Court rendered 
a decision specifically on the issue of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318 (West 1991).  In that 
decision, Wingo v. West, the Court determined that a 
surviving spouse may be entitled, pursuant to 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22, to receive dependency and 
indemnity compensation benefits as if the veteran's death 
were service connected by demonstrating that the deceased 
veteran would hypothetically have been entitled to receive 
100 percent disability compensation based on his service-
connected disability at the time of death and for a period of 
10 consecutive years immediately prior to death, though he 
was for any reason (other than willful misconduct) not in 
receipt of that 100 percent compensation throughout that 10 
year period.  Wingo v. West, 11 Vet. App. 307 (1998).  
Application of this precedent decision and entitlement to 
benefits under 38 U.S.C.A. § 1318 should also be considered.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses from the appellant of all 
medical care providers who treated the 
veteran for PTSD and Menetrier's disease.  
After securing the necessary release, the 
RO should obtain copies of records not 
already associated with the claims 
folder, specifically to include records 
for treatment of Menetrier's disease from 
Johns Hopkins Hospital and the University 
of Pennsylvania Health System.  

2.  The RO should review the claims 
folder and consider the appellant's claim 
for service connection for the cause of 
the veteran's death in view of the 
decision in Allen v. Brown, 7 Vet.App. 
439 (1995).

3.  The RO should review the claims 
folder and consider the appellant's claim 
for service connection for the cause of 
the veteran's death in light of the 
decision in Wingo v. West, 11 Vet. App. 
307 (1998).  

4.  If the benefit sought on appeal is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain a summary of any new 
evidence in the case relating to the 
issue on appeal, a summary of the 
applicable law and regulations and an 
explanation of how such law and 
regulations affect the RO's decision.  

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

